Citation Nr: 0943933	
Decision Date: 11/18/09    Archive Date: 11/25/09

DOCKET NO.  07-35 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of degenerative disc disease of the lumbosacral 
spine, rated 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J. Fussell, Counsel





INTRODUCTION

The Veteran had active service from March 1968 to March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  


FINDINGS OF FACT

The Veteran does not have unfavorable ankylosis of the entire 
spine and does not have at least moderately severe sciatic 
neuropathy due to radicular symptomatology.  


CONCLUSION OF LAW

The criteria for a rating higher than 60 percent for 
postoperative residuals of degenerative disc disease of the 
lumbosacral spine have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, Diagnostic Codes 
5293 and 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim. 



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in August 2006.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the disability had become worse.  The Veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The notice 
included the provisions for the effective date of the claim, 
that is, the date of receipt of the claim, and for the degree 
of disability assignable.  By RO letter dated in May 2008 the 
RO provided Dingess compliant notice.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473.  

To the extent that the VCAA notice as to Dingess came after 
the initial adjudication, the timing of the notice did not 
comply with the requirement that the notice must precede the 
adjudication.  The procedural defect was cured, as after the 
RO provided substantial content-complying VCAA notice the 
claim was readjudicated as evidenced by the Supplemental 
Statement of the Case, dated in July 2009.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of 
the claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded VA examinations 
for the claim for increase.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

Accordingly, the Board concludes that no further assistance 
to the Veteran in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 

Factual Background

During private hospitalization in January 2002 the Veteran 
underwent a right L3-4 microdiscectomy for complaints of 
severe right lower extremity pain, numbness, and weakness, at 
which time he had disc herniation on the right at L3-4. 

The Veteran submitted his claim for an increased rating in 
August 2006.

On VA spinal examination in September 2006 the Veteran 
reported that he had had surgery for two herniated discs.  In 
1997 he had been transferred to a desk job in the police 
department, with no loss of pay.  He now had trouble sitting 
at a desk for long period of time and had to move around the 
office frequently to relieve his back pain.  He took Darvocet 
and Percocet with a fair response but the medication caused 
drowsiness.  He had no history of urinary urgency frequency, 
catheterization, nocturia or fecal incontinence.  He had no 
erectile dysfunction but complained of numbness, 
pareshtesias, leg or foot weakness, and unsteadiness.  
However, he had not had any falls.  He also related a history 
of fatigue, decreased motion, stiffness, spasm, and pain in 
the low back.  He could not remember not having had back 
pain.  The pain was a piercing to sharp pain and was severe 
and constant.  The pain radiated down both buttocks and legs, 
to the feet.  He related having severe flare-ups of pain 
every 2 to 3 weeks lasting 3 to 7 days.  The flare-ups were 
precipitated by cold, damp weather.  Lying on a hard floor 
and applying ice packs helped to relieve the pain.  During a 
flare-up he needed help dressing his lower body and he was 
unable to drive a car.  He would also frequently asked family 
member to help him move around the house during the worst of 
his flare-ups.  He had not had incapacitating episodes in the 
past 12 months.  He was able to walk 1/4 mile.  

On physical examination the Veteran had spasm of the thoracic 
sacrospinalis muscle on the left side, and guarding and pain 
on motion of the left but not on the right.  He had no 
atrophy and no tenderness or weakness.  The muscle spasm and 
guarding were not severe enough to cause an abnormal gait or 
abnormal spinal contour.  His posture and head position were 
normal.  His spine was symmetric in appearance.  He had an 
antalgic, waddling gait.  As to spinal curvature, he had 
kyphosis and lumbar flattening but no gibbus, lumbar 
lordosis, scoliosis or reverse lordosis.  

As to lower extremity strength, the Veteran had active 
movement against some resistance on bilateral hip flexion and 
extension, knee extension, and ankle dorsiflexion and plantar 
flexion.  His muscle tone was normal and there was no muscle 
atrophy.  Vibratory sensation was 1/2 in each leg and 
position sense was 2/2 in each leg.  Sensation to pinprick 
and to light touch was 0/2 in each leg.  The pattern of 
sensory loss and impairment in the left leg was patchy within 
a stocking pattern making it impossible to sort the exact 
peripheral nerve involvement.  On note was that he had 
exquisite hyperesthesia of the lateral aspect of the left 
lower extremity starting above the ankle and progressing over 
the dorsum of the foot and he could not tolerate light touch 
or vibratory testing because it produced an electric-like 
pain in the affected area.  As to the right leg, the pattern 
of sensory loss and impairment was patch within a stocking 
pattern making it impossible to sort the exact peripheral 
nerve involvement.  Also, the Veteran had good sphincter tone 
with intact sensation and volitional control, although an 
"anal wink" could not be elicited.  

The examiner also found that the Veteran had thoracolumbar 
spine ankylosis but only in a portion of that spinal segment.  
The position of that spinal segment was neutral.  The 
indications of unfavorable ankylosis were neurologic symptoms 
due to nerve root stretching.  

As to thoracolumbar motion, there was active and passive 
flexion from 0 to 10 degrees, with pain on both types of 
movement. There was active and passive extension for minus 10 
to 0 degrees, with pain on both types of movement  Resisted 
movement was not normal because of constant severe pain.  
There was pain after repetitive use causing additional 
limitation of motion on repetitive motion of between zero (0) 
and 10 degrees.  

The Veteran had zero (0) degrees of active and passive 
lateral flexion (lateral bending) in each direction (right 
and left) and lateral rotation, with pain on all types of 
movement.  Resisted movement was not normal because of 
constant severe pain.  It was reported that there was pain 
after repetitive use causing additional limitation of motion 
on repetitive motion but it was also reported that the 
additional limitation of motion was "0 to 0" degrees.  

The examiner specifically noted that the Veteran was unable 
to tolerate any range of motion testing due to low back pain 
and had to be assisted by the examiner to dress and undress, 
because he could not bend over to remove his shoes and socks.  
He had to be assisted to get up onto the examination table 
and literally flopped down in a lying position because he 
could not bend his lower spine, which caused him to cry out 
in pain.  He needed assistance to turn onto his side on the 
examining table and could barely straighten his legs to test 
for straight leg raising (Laseque's sign) and could not 
tolerate the position for very long.  Also, his reduced 
motion was not "normal" for him due to other factors 
unrelated to his service-connected disability.  Lasque's sign 
was positive, bilaterally.  There was no testing for non-
organic physical signs.  

Lumbosacral X-rays revealed minimal degenerative changes, 
with minimal narrowing of the intervertebral disc space at 
L3-4 and relatively moderate narrowing of the intervertebral 
disc space at L5-S1.  There was very minimal 
spondylolisthesis of L3 on L4.  It was reported that he was 
currently employed full-time with a police department, for 
the last 10 to 20 years, and had not lost any time from work 
in the last 12 months.  Thus, there were no significant 
effects on his usual occupation due to his lumbosacral 
degenerative disc disease with radiculopathy of both lower 
extremities, despite his low back pain.  His disorder 
prevented exercise, sports, and recreation and caused severe 
impairment as to chores, shopping, and traveling but only 
mild impairment as to dressing.  It caused no impairment as 
to feeding, bathing, toileting or grooming.  He reported 
having had to give up his work on a rescue squad and 
volunteer fire department due to back pain.  He related being 
unable to do any bending or lifting. 

Based on the results of the September 2006 VA rating 
examination, the December 2006 rating decision confirmed and 
continued the 60 percent disability rating for the service-
connected low back disorder.  

On VA spinal examination in June 2009 the Veteran reported 
being only able to take Tylenol and Ibuprofen for back pain 
and still work at his job.  He had twice had back surgery, 
each being a discectomy.  He had a history of urinary 
symptoms because his urethra had closed up for some unknown 
reason, requiring catheterization and surgery.  He also 
complained of mild but occasional fecal incontinence which 
did not require the use of pads.  He had no erectile 
dysfunction.  He reported having numbness, paresthesias, leg 
or foot weakness, and unsteadiness but had not had any falls.  

The Veteran also had a history of fatigue, decreased motion, 
stiffness, weakness, spasm, and pain.  When he arose in the 
morning and when he retired at night he had low back pain.  
The pain was sharp in nature but moderate in severity and was 
constant.  He had an electric-type pain that radiated down 
both buttocks.  There were no flare-ups of his spinal 
condition or incapacitating episodes of spinal disease.  He 
used a walker and could walk 1/4 mile. His posture was fixed 
in a flexed position but his head position was normal and his 
spine was symmetric in appearance. His gait was abnormal 
because he waddled, stepped heel to toe, and his arm swing 
was shortened.  He had lumbar flattening, lumbar lordosis, 
and scoliosis but no gibbus, kyphosis or reverse lordosis.  
There was no spinal ankylosis.  On examination of his 
thoracic sacrospinalis muscles he had spasm, painful motion, 
and tenderness, bilaterally, but no atrophy, guarding or 
weakness.  The muscle spasm was severe enough to cause 
abnormal gait or spinal contour.  

Neurologically, the Veteran had active movement against 
gravity on hip extension and had active movement against some 
resistance on knee extension, ankle dorsiflexion and plantar 
flexion, and great toe extension.  His muscle tone was normal 
and there was no muscle atrophy of the lower extremities.  
Sensation to vibration, pinprick, light touch, and position 
sense was 2/2, bilaterally.  There were no abnormal 
sensations, bilaterally. Right knee jerk was absent, but left 
knee jerk and ankles jerks were 1+ and Babinski test was 
normal, bilaterally.  

As to range of motion testing, active thoracolumbar flexion 
was from minus 10 degrees to 26 degrees. Active extension was 
from 10 degrees to 4 degrees.  Left lateral flexion was from 
zero (0) to 5 degrees.  Left rotation was from zero (0) to 7 
degrees.  Right lateral flexion was from zero (0) to 10 
degrees and right rotation was fro zero (0) to 11 degrees.  
There was pain on active motion.  There was objective 
evidence of pain following repetitive motion but no 
additional limitations after three repetitions of range of 
motion.  The reduction of motion was not normal for the 
Veteran.  Laseque's sign was positive, bilaterally.  X-rays 
revealed mild left convex thoracolumbar scoliosis, grade 1 
anterolisthesis of L3 on L4.  The vertebral body heights were 
well maintained.  There was diffuse mild degenerative disc 
disease, most prominent at the L3/4 level.  

The Veteran was currently employed full-time as a police 
officer and had been for more than 20 years.  He had not lost 
any time from work in the last 12 months.  The diagnosis was 
degenerative disc disease and thoracolumbar scoliosis with 
radiculopathy and radicular symptoms of the right and left 
lower extremities.  A significant effect of the service-
connected low back disorder was that the Veteran had been 
assigned different duties at work. The impact on occupational 
activities was decreased concentration, poor social 
interactions, decreased mobility, problems with lifting and 
carrying, decreased strength and pain in the lower 
extremities.  As to daily activities, there was severe 
impairment as to traveling and dressing; moderate impairment 
as to shopping, exercise, recreation, bathing, and toileting; 
mild impairment as to performing chores, and no impairment as 
to feeding or grooming.  

Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4, and the percentage ratings assignable represent the 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating. Otherwise the 
lower rating will be assigned. 38 C.F.R. § 4.7.  The Board 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial rating 
case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
included functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess 
fatigability, swelling, and pain on movement.  38 C.F.R. §§ 
4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Also 
with any form of arthritis or peri-articular pathology, 
painful motion is factor to be considered. 38 C.F.R. § 4.59.

The normal findings for range of motion of the lumbar spine 
are flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right 
and left, to 30 degrees.  Note 1 of the General Rating 
Formula for Diseases and Injuries of the Spine, 38 C.F.R. 
§ 4.71a; and 38 C.F.R. § 4.71a, Plate V. 

Diagnostic Code 5243, provides that Intervertebral Disc 
Syndrome may be rated either under the General Rating Formula 
for Diseases and Injuries of the Spine, or under the Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
38 C.F.R. § 4.25.

Under the Formula for Rating Intervertebral Disc Syndrome 
based on the total duration of incapacitating episodes, and 
the maximum rating is 60 percent.  As a 60 percent is already 
assigned, a higher rating is not possible under the Formula 
for Rating Intervertebral Disc Syndrome based on 
incapacitating episodes. 

Under the General Rating Formula for Diseases and Injuries of 
the Spine a 50 percent rating is assigned when there is 
unfavorable ankylosis of the entire thoracolumbar spine.  
This is the highest schedular rating unless there is 
unfavorable ankylosis of the entire spine, in which case a 
100 percent rating is assigned .  However, Note 1 to the 
General Rating Formula for Diseases and Injuries of the Spine 
provides that any associated objective neurological 
abnormalities, including bowel and bladder impairment, are to 
rated separately under the appropriate Diagnostic Code. 

As for neurological manifestations, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520, pertaining to the sciatic nerve, the 
criterion for a 10 percent rating is mild paralysis.  A 20 
percent rating is assigned for moderate paralysis and 40 
percent for moderately severe incomplete paralysis.  The 
criterion for a 60 percent rating is severe incomplete 
paralysis with marked muscular atrophy.  For an 80 percent 
rating there must be complete paralysis  with the foot 
dangling and foot drop with no active movement possible of 
muscles below the knee, and flexion of knee weakened or (very 
rarely) lost.  

In order to establish a rating higher than 60 percent based 
on the combination of separate ratings for chronic orthopedic 
and neurological manifestations, and as the orthopedic 
manifestation could be rated as no more than 50 percent for 
unfavorable ankylosis (in the absence of unfavorable 
ankylosis of the entire spine, which is not shown), the 
neurological manifestations must equate to moderately severe 
incomplete paralysis (rated 40 percent) because the 
combination of a 50 percent rating (orthopedic) and a 40 
percent rating (neurological) is 70 percent under 38 C.F.R. 
§ 4.25.  Whereas, 60 percent for severe sciatic neuropathy, 
under Diagnostic Code 8520, would combine with a 50 percent 
rating for the orthopedic manifestations to a combined rating 
of 80 percent.  


Analysis

Rating the service-connected low back disorder based on the 
total duration of incapacitating episodes under the Formula 
for Rating Intervertebral Disc Syndrome is not possible 
because the Veteran is already assigned the maximum rating of 
60 percent.  Likewise, because there is no evidence of 
unfavorable ankylosis of the entire spine, a rating greater 
than the current 60 percent is not assignable under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  

Therefore, the remaining question is whether the findings 
establish moderately severe incomplete paralysis of the 
sciatica nerve, warranting a 40 percent rating (with a 50 
percent rating for the orthopedic component combining with a 
40 percent rating for the neurologic component, to 70 
percent), or severe incomplete paralysis with marked muscular 
atrophy which would warrant a 60 percent rating (with a 50 
percent rating for the orthopedic component combining with a 
60 percent rating for the neurologic component, to 80 
percent). 

Here, it is clear that the Veteran does not have marked 
muscular atrophy of either his low back or either of his 
lower extremities, which would warrant a 60 percent rating 
for severe incomplete paralysis.  As to moderately severe 
paralysis, the 2006 examination yielded some abnormal sensory 
findings.  However, it is significant to note that the 
examiner stated that the pattern of sensory loss was in a 
stocking pattern.  That is, the neurological findings did not 
correspond to an anatomical distribution.  Moreover, the 2009 
VA examination found no muscle atrophy of the lower 
extremities and that sensations were intact.  

Accordingly, the Board must conclude that the Veteran does 
not have either moderately severe or severe sciatic 
neuropathy which would warrant the assignment of a disability 
rating that when combined with a 50 percent rating for the 
orthopedic component would warrant a combined rating in 
excess of the current 60 percent disability rating.  


Extraschedular Consideration

Extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is 
addressed when either raised by the claimant or the evidence, 
and requires a three-step analysis.  First, is whether the 
schedular criteria are adequate and, if they are, no 
extraschedular referral is required.  Second, if inadequate, 
determine whether there is an exceptional disability picture 
considering such related factors as marked interference with 
employment (but not marked interference obtaining or 
retaining employment) or frequent periods of hospitalization.  
Third, if the rating criteria are inadequate and the related 
factors are present, the case must be referred for a 
determination of whether an extraschedular rating should be 
assigned.  Thun v. Peak, 111, 115-16 (2008) (citing VA Gen. 
Coun. Prec. 6-1996, para. 7, and Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993)) aff'd Thun v. Peake, 572 F.3d 1366 
(Fed.Cir. 2009).  

Here, the schedular rating criteria are comprehensive and 
contemplate the full range of the Veteran's disability.  
Also, there is no evidence of recent frequent periods of 
hospitalization.  Both VA rating examinations noted that the 
Veteran had not lost time from work in the past 12 months 
prior to the examinations.  While the 2006 VA examiner 
commented upon the extensive assistance he had to render the 
Veteran during the examination process, X-rays at that time 
found only minimal to moderate abnormalities and the examiner 
also commented that there was no significant impact upon the 
Veteran's occupational activities.  Thus, the disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is adequate.  So, the criteria 
for submission for consideration of an extra-schedular rating 
are not met.  Thun, Id. 

For these reasons, the preponderance of evidence is against a 
rating higher than 60 percent for postoperative residuals of 
degenerative disc disease of the lumbosacral spine at any 
time during this appeal, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

A rating for postoperative residuals of degenerative disc 
disease of the lumbosacral spine greater than 60 percent is 
denied. 



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


